DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/22 have been considered by the examiner. 
None of the reference cited in the IDS alone or in combination teach the claimed limitation “the network of switches comprising a first switch to couple the first flying capacitor to the first port ; a first ground switch to couple the first flying capacitor to ground; a second switch to couple the second flying capacitor to the first port; a second ground switch to couple the second flying capacitor to ground; the driver being adapted to drive the network of switches with a sequence of states during a drive period, the sequence of states comprising a first state, wherein in the first state the first 21DS20-003G port is coupled to the second port via a first path and a second path, wherein the first path comprises the first switch, the first flying capacitor and the first inductor, and wherein the second path comprises the second switch, the second flying capacitor and the second inductor; wherein the ground port is decoupled from the second port“.

Drawings
The drawings received on 12/16/20 are acceptable.

Allowable Subject Matter
Claims 1-15 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a power converter for providing an output voltage with output to input conversion ratio including the limitation “the network of switches comprising a first switch to couple the first flying capacitor to the first port ; a first ground switch to couple the first flying capacitor to ground; a second switch to couple the second flying capacitor to the first port; a second ground switch to couple the second flying capacitor to ground; the driver being adapted to drive the network of switches with a sequence of states during a drive period, the sequence of states comprising a first state, wherein in the first state the first 21DS20-003G port is coupled to the second port via a first path and a second path, wherein the first path comprises the first switch, the first flying capacitor and the first inductor, and wherein the second path comprises the second switch, the second flying capacitor and the second inductor; wherein the ground port is decoupled from the second port“ in addition to other limitations recited therein.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a method of converting power with an output to input conversion ratio including the limitation “the network of switches comprising a first switch to couple the first flying capacitor to the first port; a first ground switch to couple the first flying capacitor to ground; 25DS20-003G a second switch to couple the second flying capacitor to the first port; a second ground switch to couple the second flying capacitor to ground; and driving the network of switches with a sequence of states during a drive period, the sequence of states comprising a first state, wherein in the first state the first port is coupled to the second port via a first path and a second path, wherein the first path comprises the first switch, the first flying capacitor and the first inductor, and wherein the second path comprises the second switch, the second flying capacitor and the second inductor; wherein the ground port is decoupled from the second port“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petersen (US 11,228,243 B2) discloses a power converter with reduced RMS input current.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838